ON MOTION EOR REHEARING.
ELLISON, J.
The record, in connection with the various arguments submitted on motion for rehearing, convinces me that we have had much urged here that was not brought ■to the attention of the trial court. We have now the point urged that since there was evidence tending to prove that plaintiff’s partner was notified of the dangerous condition of the tank that this was notice to plaintiff. We think the defendant did not submit the case, or ask to have it submitted ■on such theory. He objected to plaintiff’s first instruction, which puts the hypothesis of “plaintiff” having had notice without mentioning whether his partner had. But in so far .as that-was concerned it was not improper. If defendant wanted the jury to understand that notice to the partner was *168notice to plaintiff it should have asked an instruction so stating and explaining it. Browning v. Railway, 124 Mo. 55, 71.
It is said that defendant’s fourth instruction, refused, submitted the question of the partner’s having received notice and directed that it should be considered as notice to plaintiff. It does not by any means. No reference to notice appears in that instruction. It makes an awkward attempt to charge plaintiff with the general knowledge his partner might have of the explosive character of gasoline. It must be apparent that it would be error to hold one partner to know all the other partner might know on scientific questions. But, rri any event, there is no reference in this to notice that the tank had not been cleaned and contained explosives.
I think, however, that plaintiff’s first instruction is faulty in requiring defendant not only to notify plaintiff of the presence of the gas, but also of how he could get it out of the tank. If plaintiff was notified of the presence of the danger, it was not incumbent on defendant to further tell or teach him how to avoid it. So, also, as to another part of this instruction: Considering that plaintiff was engaged in the business of repairing such tanks after they had been used in handling the dangerous explosive, it was requiring too much of defendant to require it to notify him that the vapors or gases which remained therein were dangerous. That is something he knew, or ought to have known, for himself.
So therefore, while I think defendant is not in a position here to raise the question of notice as a criticism on the court’s action in passing on the instructions, the errors just noticed ought to cause a reversal of the judgment and a remanding of the cause.
GUI, J., concurs.